This cause was submitted on briefs of counsel upon the demurrer by The Cleveland, Cincinnati, Chicago  St. Louis Railway Company to the petition, which demurrer was filed subsequent to the former decision of this court on December 9, 1936.
All issues presented having been heretofore decided by this court, it is ordered and adjudged that the demurrer of The Cleveland, Cincinnati, Chicago  St. Louis Railway Company be, and the same is hereby, sustained on authority ofCleveland, Cincinnati, Chicago  St. Louis Ry. Co. v. Green,126 Ohio St. 512, 186 N.E. 365, and State, ex rel. Green, v.King, Clerk of Courts, 132 Ohio St. 139, 5 N.E.2d 407.
Demurrer sustained and writ denied.
WEYGANDT, C.J., MATTHIAS, DAY, ZIMMERMAN, WILLIAMS and GORMAN, JJ., concur.
MYERS, J., not participating. *Page 285